DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Note: 
Non-Patent literature document 7 is included in the present Office action because the Office didn’t receive a copy of this reference.
Non-Patent literature document 11 has been modified to indicate what seems to be the proper number of pages.
Drawings
The drawings filed on 12/16/2020 are accepted by the examiner.
Specification
The disclosure filed on 12/16/2020 is accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "The computer storage medium wherein" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner’s Notes: 
To advance the prosecution of the case the Examiner will assume that claim 20 is depending from claim 19.
The recitation in paragraphs [0017] and [0082] of a machine-readable storage medium “a machine-readable medium (e.g., a machine-readable storage medium)” and the definition in paragraph [0092] of a “machine-readable medium” … “The term “machine-readable medium” excludes signals per se” has been considered to avoid a 35 USC § 101 rejection of claims 19-20.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 9
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10891723 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are anticipated by claims 1-20 of U.S. Patent No. US 10891723 B1.

Present Application
US 10891723 B1
1. A method comprising: 



receiving an indication of an instruction to modify an initial image comprising a user face, the instruction indicating to change the user face from having a first appearance to having a second appearance; 
detecting the user face in the initial image; 
separating the initial image into a cropped portion of the initial image and a non-cropped portion of the initial image, the cropped portion of the initial image comprising the user face; 
modifying the cropped portion using a convolutional neural network, the modified cropped portion displaying the user face having the second appearance; and 



modifying the non-cropped portion by applying adjustments to the non-cropped portion wherein the adjustments are effects selected based on the convolutional neural network used to modified to the cropped portion.
1. A method comprising: generating, using an image sensor on a client device, an initial image, the initial image depicting a user face having a first appearance; receiving an indication of an instruction to modify the initial image, the instruction specifying changing the user face from having the first appearance to a second appearance; 

detecting the user face in the initial image; 
generating a cropped portion comprising the user face and a non-cropped portion; generating a modified image from the cropped portion using a convolutional neural network, the convolutional neural network trained on a set of images including images of user faces exhibiting the first appearance and images of user faces exhibiting the second appearance, the modified image displaying the user face having the second appearance; generating a result image by blending the modified image with the initial image; applying adjustments to a non-cropped portion of the result image, the non-cropped portion of the result image corresponding to the non-cropped portion of the initial image, and wherein the adjustments are effects selected based on the convolutional neural network used to generate the modified image; and storing the result image.
2. The method of claim 1 wherein the convolution neural network is trained on a set of images including images of user faces exhibiting the first appearance and images of user faces exhibiting the second appearance.
1….
the convolutional neural network trained on a set of images including images of user faces exhibiting the first appearance and images of user faces exhibiting the second appearance
3. The method of claim 1 further comprising: generating a result image by blending the modified cropped portion with the modified non-cropped portion.
1….. generating a result image by blending the modified image with the initial image; applying adjustments to a non-cropped portion of the result image, the non-cropped portion of the result image corresponding to the non-cropped portion of the initial image
4. The method of claim 1 further comprising: generating a result image by blending the modified cropped portion with the modified non-cropped portion and the initial image.
1….. generating a result image by blending the modified image with the initial image; applying adjustments to a non-cropped portion of the result image, the non-cropped portion of the result image corresponding to the non-cropped portion of the initial image 
5. The method of claim 4 wherein the result image is generated by blending modified cropped portion with the modified non-cropped portion and the initial image using Laplacian blending.
3. The method of claim 1, wherein the result image is generated by blending

 the modified image with the initial image using Laplacian blending.
6. The method of claim 4 further comprising: storing the result image.
1…. and 
storing the result image.
7. The method of claim 1, wherein the convolutional neural network comprises a plurality of downsampling convolution layers that input into a plurality of residual block layers.
2. The method of claim 1, wherein the convolutional neural network comprises a plurality of downsampling convolution layers that input into a plurality of residual block layers.
8. The method of claim 7 wherein the method is performed on a client device, and wherein the method 
further comprising: identifying a model type of the client device; and decreasing a number of residual blocks implemented in the plurality of residual block layers based on the model type of the client device not satisfying a pre-specified computational resource threshold.
10. The method of claim 2, 


further comprising: identifying a model type of the client device; and decreasing a number of residual blocks implemented in the plurality of residual block layers based on the model type of the client device not satisfying a pre-specified computational resource threshold.
9. The method of claim 1 further comprising: selecting the convolutional neural network from a plurality of convolution neural networks, wherein the convolution neural network was trained to change user faces to the second appearance.
8. The method of claim 1 further comprising: selecting the convolutional neural network from a plurality of convolution neural networks, wherein the convolution neural network was trained exclusively to change user faces to the second appearance.
10. The method of claim 1 wherein the second appearance is an aged face and the effects selected comprise an effect to color hair in the non-cropped portion to appear gray.
9. The method of claim 1, wherein the second appearance is an aged face and the effects selected is to 
color hair in the non-cropped portion to appear gray.
12. The method of claim 1, further comprising: adjusting color values of the modified non-cropped portion spatially close to the modified cropped portion.
12. The method of claim 5, wherein adjusting color values comprises: transferring the modified image from a first color space to a second color space; transferring the cropped portion from a first color space to a second color space; and adjusting the second color space of the modified image to colors that are closer to the second color space of the cropped portion
13. The method of claim 12 wherein the adjusting color values comprises: transferring the modified non-cropped portion from a first color space to a second color space; transferring the modified cropped portion from the first color space to the second color space; and adjusting the second color space of the modified non-cropped portion to colors that are closer to the second color space of the modified cropped portion.
12. The method of claim 5, wherein adjusting color values comprises: transferring the modified image from a first color space to a 
second color space; transferring the cropped portion from a first color space to a second color space; 
and adjusting the second color space of the modified image to colors that are closer to the second color space of the cropped portion
14. The method of claim 13, further comprising: transferring the modified non-cropped portion from the second color space to the first color space.
13. The method of claim 12, further comprising: transferring the modified image from the second color 
space to the first color space.
15. The method of claim 14, wherein the first color space is a red, green, and blue (RGB) color space and the second color space is a luma component (Y), two chrominance components (U) and red projection (V)(YUV) color space, and wherein adjustments are implemented using a histogram matching scheme that adjusts a distribution of the second color space of the non-cropped portion.
14. The method of claim 13, wherein the first color space is a RGB color space and the second color space is a YUV color space.
15. The method of claim 13, wherein adjustments are implemented using a histogram matching scheme that adjusts a distribution of the second color space of the modified image
16. The method of claim 1 further comprising: generating a result image by blending the modified cropped portion with the modified non-cropped portion; and publishing the result image as an ephemeral message on a social network site.
7. The method of claim 1, further comprising: 
1….. generating a result image by blending the modified image with the initial image; applying adjustments to a non-cropped portion of the result image, the non-cropped portion of the result image corresponding to the non-cropped portion of the initial image
publishing the result image as an ephemeral message on a social network site.
17. A system comprising: one or more processors of a client device; an image sensor; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: receiving an indication of an instruction to modify an initial image comprising a user face, the instruction indicating to change the user face from having a first appearance to having a second appearance; detecting the user face in the initial image; separating the initial image into a cropped portion of the initial image and a non-cropped portion of the initial image, the cropped portion of the initial image comprising the user face; modifying the cropped portion using a convolutional neural network, the modified cropped portion displaying the user face having the second appearance; and modifying the non-cropped portion by applying adjustments to the non-cropped portion, wherein the adjustments are effects selected based on the convolutional neural network used to modified to the cropped portion.
16. A system comprising: one or more processors of a client device; an image sensor; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: generating, using an image sensor on a client device, an initial image, the initial image depicting a user face having a first appearance; receiving an indication of an instruction to modify the initial image, the instruction specifying changing the user face from having the first appearance to a second appearance; detecting the user face in the initial image; generating a cropped portion comprising the user face and a non-cropped portion; generating a modified image from the cropped portion using a convolutional neural network, the convolutional neural network trained on a set of images including images of user faces exhibiting the first appearance and images of user faces exhibiting the second appearance, the modified image displaying the user face having the second appearance; generating a result image by blending the modified image with the initial image; apply adjustments to a non-cropped portion of the result image, the non-cropped portion of the result image corresponding to the non-cropped portion of the initial image, and wherein the adjustments are effects selected based on the convolutional neural network used to generate the modified image; and storing the result image.
18. The system of claim 17 wherein 
the convolutional neural network is trained on a set of images including images of user faces exhibiting the first appearance and images of user faces exhibiting the second appearance.
16…
the convolutional neural network trained on a set of images including images of user faces exhibiting the first appearance and images of user faces exhibiting the second appearance, the modified image displaying the user face having the second appearance
19. A computer-readable storage medium embodying instructions that, when executed by a device, cause the device to perform operations comprising: receiving an indication of an instruction to modify an initial image comprising a user face, the instruction indicating to change the user face from having a first appearance to having a second appearance; detecting the user face in the initial image; separating the initial image into a cropped portion of the initial image and a non-cropped portion of the initial image, the cropped portion of the initial image comprising the user face; modifying the cropped portion using a convolutional neural network, the modified cropped portion displaying the user face having the second appearance; and modifying the non-cropped portion by applying adjustments to the non-cropped portion, wherein the adjustments are effects selected based on the convolutional neural network used to modified to the cropped portion.
19. A non-transitory computer-readable storage medium embodying instructions that, when executed by a device, cause the device to perform operations comprising: generating, using an image sensor on a client device, an initial image, the initial image depicting a user face having a first appearance; receiving an indication of an instruction to modify the initial image, the instruction specifying changing the user face from having the first appearance to a second appearance; detecting the user face in the initial image; generating a cropped portion comprising the user face and a non-cropped portion; generating a modified image from the cropped portion using a convolutional neural network, the convolutional neural network trained on a set of images including images of user faces exhibiting the first appearance and images of user faces exhibiting the second appearance, the modified image displaying the user face having the second appearance; generating a result image by blending the modified image with the initial image; apply adjustments to a non-cropped portion of the result image, the non-cropped portion of the result image corresponding to the non-cropped portion of the initial image, and wherein the adjustments are effects selected based on the convolutional neural network used to generate the modified image; and storing the result image.
20. The computer-readable storage medium wherein the convolutional neural network is trained on a set of images including images of user faces exhibiting the first appearance and images of user faces exhibiting the second appearance.
19…… 
the convolutional neural network trained on a set of images including images of user faces exhibiting the first appearance and images of user faces exhibiting the second appearance


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 10891723 B1 as applied to claim 1 above, and further in view of Wang (US 20190311223 A1).
Regarding claim 11, claim 1 of U.S. Patent No. US 10891723 B1 discloses claim 1, claim 1 of U.S. Patent No. US 10891723 B1 doesn’t specifically disclose a mobile device. Wang discloses a mobile device (paragraph [0122]). Claim 1 of U.S. Patent No. US 10891723 B1 and Wang are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Claim 1 of U.S. Patent No. US 10891723 B1 the mobile device disclosed by Wang. The suggestion/motivation for doing so would have been to use one of a limited options of devices (Wang paragraph [0122]). See also KSR Int'l Co. v. Teleflex Inc. Case cited as 550 US (2007).  In the KSR case, the Court stated that in certain circumstances what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gatys, "Image Style Transfer Using Convolutional Neural Networks", IEEE Conference on Computer Vision and Pattern Recognition (CVPR), Las Vegas, NV, (27-30 June, 2016), 2414-2423.
Aarabi (US 20080267443 A1) discloses method, system and computer program product for automatic and semi-automatic modification of digital images of faces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN A TORRES/           Primary Examiner, Art Unit 2636